DETAILED ACTION
Applicant: STEIN, Jürgen
Assignee: Target Systemelektronik GmbH
Attorney: Daniel J. Gross (Reg. No.: 66,449)
Filing: Continuation Application filed 06 November 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-12 are currently pending before the Office.

Priority
The instant application is a Continuation Application for PCT/EP2019/061977 filed 09 May 2019 with priority to EP 1871669.7 filed 09 May 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/06/2020 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pulse measurement electronics, said pulse measurement electronics including an analog to digital converter . . . whereas the electrical signal is coupled to the pulse measurement electronics” (claims 1 & 7) and “digitizing and differentiating the analog detector output current signal iv measured by the pulse measurement electronics using a sampling period Δ, producing the current samples iΔ“ (claim 1) must be shown or the feature(s) canceled from the claim(s) since it is unclear how the “energy compensated dose rate” and the “voltage is 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  Claims 1 and 7 include the terms “deposes” and “deposed”, which should be amended to “deposits”, “transfers”, or something else since “deposes/deposed” refers to removing people from office or testifying under oath.  Claims 2-6 and 8-12 inherit this objection.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “determining the dose rate Ḣ of a nuclear radiation field, namely a gamma radiation field” which is indefinite since it is unclear if the claim scope requires any “nuclear radiation field” or specifically requires “a gamma radiation field”.  To make the claims definite, the Applicant should specifically claim the intended “field” (i.e. either “a nuclear radiation field” or “a gamma radiation field”), use the accepted terms for conveying the intended scope (i.e. “a nuclear radiation field comprising a gamma radiation field”, “a nuclear radiation field consisting essentially of a gamma radiation field”, or “a nuclear radiation field consisting of a gamma radiation field”), present the different fields in a list/group, or present the limitations as alternatives (i.e. “a nuclear radiation field or a gamma radiation field”).  For purposes of examination, a nuclear radiation field or a gamma radiation field will correspond to the claimed invention.  Claims 2-12 inherit this rejection.
Claim 1 includes multiple phrases with insufficient or indefinite antecedent basis: “the dose rate Ḣ”, “the efficiency”, and “the energy compensated dose rate Ḣ”.  Furthermore, “the energy compensated dose rate Ḣ” is indefinite since it is unclear if the prior claimed “dose rate Ḣ” corresponds to the “energy compensated dose rate Ḣ”.  If they are the same “dose rate”, then the claim should be amended to “method for determining an energy compensated dose rate Ḣ . . . determining the energy compensated dose rate Ḣ”.  If they are different “dose rates”, then the claim should be amended to “method for determining a dose rate Ḣ . . . determining an energy compensated dose rate” with further amendments to define the differences between the “energy compensated dose rate” and use a different symbol to make it clear that they are different dose rates.
The term “substantially” in the phrase “reducing the bias voltage applied to the amplifier substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “substantial” the reduction in bias voltage must be to correspond or avoid the limitation Figures 2-3 and Paragraphs 32-33 appear to support a limitation for “reducing the voltage applied to the amplifier by a factor between 10 and 100”, “reducing the voltage applied to the amplifier such that current for a count rate is reduced by a factor between 10 and 100”, or some similar language (Spec., ¶32 measurement electronics is connected to said anode via DC-coupling. It can be seen that the current for a count rate of 1.000 Mcps (million counts per second) is much higher than the one for just 100 Mcps and that with 10 Mcps. – which is disclosed in an enabling, but not specific manner creating a “specific definition” for the claim terms).  For purposes of examination, any reduction in voltage will be considered “substantially reduced”.
Claim 1 includes the phrase “correction function rectifying the efficiency between the scintillator and a tissue equivalent ideal scintillator” which is indefinite since it is unclear how to understand the qualities or characteristics that make a “scintillator” a “tissue equivalent ideal”.  The Specification doesn’t adequately define the limitation to ascertain when or if “the efficiency between the [two scintillators]” has been rectified or not, and no examples have been given of the “tissue equivalent ideal scintillator”.  It is not clear how to interpret “ideal” or what precise qualities/characteristics would be “tissue equivalent” since “tissue” could also be a relative term.  Further detail should be added to the claims, without adding new matter, to define the claim scope for a “tissue equivalent ideal scintillator” or the limitation should be removed.  For purposes of examination, any system or correction that takes human equivalent dosage, dose equivalence, or dose correction into account will correspond to the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein (WO 2016/066185 A1), Berthold et al. (US Pub. 2006/0081786 A1), and Steiner et al. (US Pub. 2014/0151549).
Regarding claims 1 and 7, Stein discloses a method for determining the energy of a nuclear radiation field, namely a gamma radiation field (Stein: Abstract - obtaining the energy of nuclear radiation from a scintillation detector system for the measurement of nuclear radiation, preferably gamma radiation), with a radiation detection system (RDS) (claim 1) and a radiation detection system (claim 7), comprising a scintillator (10), a photodetector (20), an amplifier (40,50) and a pulse measurement electronics (Pg. 2, Ln. 22-26 multichannel analyzer (MCA)), 

    PNG
    media_image1.png
    319
    568
    media_image1.png
    Greyscale

said pulse measurement electronics including an analog to digital converter (Pg. 6, Ln. 14 - ADC), where the nuclear radiation (16) deposes at least some of its energy (11,15) in the scintillator (12), thereby producing excited states in the scintillation material (Pg. 5, Ln. 23-28), said excited states decaying thereafter under emission of photons with a decay time τ (Pg. 9, Ln. 28), said photons being absorbed by the photodetector under emission of electrons (20,40), those electrons forming a current pulse, said current pulse being amplified by the amplifier so that the resulting current signal can be processed further Pg. 5, Ln. 23-Pg. 6, Ln. 25), this charge of the pulse being proportional to the energy deposed in the scintillator (12) by the nuclear radiation (16), whereas the electrical signal is coupled to the pulse measurement electronics (Pg. 2, Ln. 22-26 - MCA), whereas the RDS has a defined maximum permissible mean current for spectroscopic use (Fig. 1 – max current inherent to detector), wherein the method comprises the following steps:
digitizing and differentiating the analog detector output current signal iv measured by the pulse measurement electronics using a sampling period Δ, producing the current samples iΔ (Pg.4,L.24-Pg.5, L.14 – sampling frequency; Pg.5,L.30-Pg.6,L.12 – current over timing period);
determining the energy (Pg. 4,L.1-23); and
determining the mean square difference of the sampled current signal, Msd(iΔ), being a measure of the average current (Pg. 4,L.1-23; Pg.7,L.13-Pg. 8,Ln.24 – determining sampled current signal).
However, Stein fails to disclose reducing voltage to prevent saturation or harm  or determining a dose rate.
In a related field of endeavor, Berthold et al. discloses an ionizing detector (Berthold et al.: Fig. 1; Abstract) having a photomultiplier (30) and improved sensitivity without needing calibration by adjusting voltage to amplifiers as a function of pulse rate (¶¶50-54) when the maximum permissible mean current is exceeded, reducing the bias voltage applied to the amplifier substantially, so that a current that is less than the maximum permissible mean current flows during the measurement (¶¶50-54).
In view of the ability to achieve highest possible sensitivity in an ionizing detector while maintaining system stability with amplifier voltage adjusted as is disclosed in Berthold et al. at Paragraphs 50-54 & 89, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Berthold et al. with the teachings of Stein to obtain radiation measurements with a highly stable system.  However, they fail to disclose dose rate.
In a related field of endeavor, Izumi et al. discloses a method for determining the dose rate Ḣ (Izumi et al.: Figs. 16-17 dose rate; ¶¶28-29 dose equivalent) of a nuclear radiation field, namely a gamma radiation field, with a radiation detection system (RDS) (¶¶28-29 gamma radiation field) including determining the variance of the sampled current signal Var(iΔ) (¶39 – average current calculated); determining the mean Energy Eγ by using the equation 
    PNG
    media_image2.png
    38
    78
    media_image2.png
    Greyscale
(¶¶38-40); applying a non-linear correction function Z(Eγ) to said mean Energy Eγ, said correction function rectifying the efficiency between the scintillator and a tissue equivalent ideal scintillator (¶136 compensating for linearity; ¶153 scintillator; ¶¶166-169 determining dose equivalence); and determining the energy compensated dose rate Ḣ from current samples is by using the equation Ḣ=Z(Eγ) Msd(iΔ) (¶¶157-175 compensated dose equivalence).
In view of the ability to utilize current measurement values and pulse signals to determine absorbed dose and dose equivalence in a human body as is disclosed in Izumi et al. at Paragraph 155, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Izumi et al. with the teachings of Stein and Berthold et al. to utilize energy measurements of gamma radiation fields and voltage compensated stable systems into dosage equivalence for the human body.

Regarding claims 2 and 8, Stein further discloses the scintillator used comprising an inorganic scintillation material (Stein: Pg. 6,Ln.30 – NaI(Tl) is an inorganic scintillator).
Regarding claims 3 and 9, Stein further discloses the amplifier used being selected from a group of Photomultiplier Tube (PMT) and Electron Multiplier (Fig. 1 PMT 50; Pg. 2,Ln.19-20).
Regarding claims 4 and 10, Stein further discloses using a RDS where the photodetector and the amplifier are combined in one device, selected from a group of Avalanche Photo Diode and Silicon Photomultiplier (Pg. 4,Ln.20-23).
Regarding claims 5 and 11, Stein further discloses whereby the pulse measurement electronics is coupled to the amplifier output via AC-coupling (Pg. 10,Ln.4-7 – may be analog).
Regarding claims 6 and 12, Stein further discloses whereby the pulse measurement electronics is coupled to the amplifier output via DC-coupling (Pg. 10,Ln.4 digital setup).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steiner et al. (US Pub. 2014/0151549) – which discloses detectors with bias voltage control to prevent overloading or saturation effects by monitoring dynodes to terminate signal amplification to enhance the lifetime of the detectors (Steiner: ¶17; ¶¶47-48).
Mogi et al. (JP 5819024 B1) – which discloses a dose rate measurement apparatus with energy compensation coefficients between high and low dose rates (Figs. 5-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884